Citation Nr: 0324394	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  94-43 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from February 1982 to June 
1992.

This appeal arises from a June 1994 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) that denied, in 
pertinent part, a claim for service connection for 
hypertension.  In May 1996 and again in November 2000, the 
Board of Veterans' Appeals (Board) remanded this claim for 
additional evidentiary development and readjudication.  The 
RO has continued to deny service connection for hypertension.  
The only issue presently on appeal is the claim for service 
connection for hypertension.  


FINDING OF FACT

The evidence is in equipoise concerning whether essential 
hypertension had its onset in service.  


CONCLUSION OF LAW

Hypertension was incurred in active military service.  38 
U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  VCAA Duties

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  These changes were codified in pertinent 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2002).  In effect, this new legislation eliminates 
the requirement under the old 38 U.S.C.A. § 5107(a) (West 
1991) that a claimant must present a well-grounded claim 
before the duty to assist is invoked.

Under the VCAA, VA's duty to notify and assist has been 
significantly expanded in the following areas.  First, VA has 
a duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2002).  Second, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2002); See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

Initially, the Board finds no deficiencies with the duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete as required in 
38 U.S.C.A. § 5102.  With respect to VA's duty to notify, the 
record shows that the requirements of the VCAA were set forth 
in detail in letters furnished to the appellant and his 
representative in December 2000 and March 2002.  He was also 
provided Supplemental Statements of the Case (SOC) in June 
1997 and April 2003.  Moreover, it appears from the 
contentions and arguments presented by the appellant that he 
is fully aware of the relevant law and evidence germane to 
his claim at issue on appeal, and is aware, as well, of the 
responsibilities that both he and VA share with respect to 
the development of the claims.  The VCAA-notice letter of 
March 2002 informed him what evidence and information VA 
would be obtaining, and explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
The SSOC's informed the veteran of the actual laws and 
regulations pertinent to the claim, particularly the new VCAA 
laws set forth in the latter SSOC.  

In view of the above, and from review of the evidence in the 
claims file, there does not appear to be any additional 
missing information or other evidence that has not been 
accounted for in the RO's notification actions taken in 
connection with the appellate development and review of this 
appeal.  Therefore, the Board finds that the Department's 
duty to notify has been satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).

With respect to VA's duty to assist, the appellant has not 
indicated he had specific treatment for hypertension.  The 
appellant has not referenced any additional unobtained 
evidence that might aid his appeal or that might be pertinent 
to his claim.  The duty to assist also includes, when 
appropriate, the duty to conduct a medical examination of the 
claimant.  In this case, the RO provided the appellant a VA 
compensation examination in April 2003.  

Finally, the Board notes that the VCAA notification letters 
sent to the appellant, in conjunction with the statement of 
the case and the supplemental statement of the case, 
essentially complied with the recent holding of Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir., May 
1, 2003).  That case held that 38 C.F.R. § 19.9(a)(2)(ii) is 
invalid to the extent it provides a claimant "not less than 
30 days" to respond to a VCAA notification letter sent by 
the Board because it is contrary to 38 U.S.C.A. § 5103(b), 
which provides a claimant one year to submit evidence.  In 
this case, the RO and not the Board advised the appellant of 
the VCAA.  The RO's duty to notify, pursuant to 38 C.F.R. § 
3.159(b), was not invalidated by the recent Federal Circuit 
decision.  Moreover, the March 2002 notice did expressly 
notify the appellant that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b), and more than one year has passed since 
that letter, so the appellant's case was not decided before 
the one-year period expired, and he had more than ample time 
to submit additional evidence.  The documents together 
provided pertinent law and addressed all evidence presented 
in the claim.  It is clear that the claimant has nothing 
further to submit, and adjudication of his claim can proceed.

In light of the circumstances of this case, which has 
involved extensive development of all medical records known 
to exist, and obtaining VA medical examination concerning the 
claim, it appears that VA has done everything reasonably 
possible to assist the appellant.  Further delay of the 
appellate review of this case by the Board would serve no 
useful purpose.

Accordingly, the Board finds that additional efforts to 
assist within the letter and spirit of the VCAA are not 
required.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements of law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).


B.  Pertinent Law and Regulations: Service Connection

Service connection may be established for a disability on a 
direct basis where a current disability exists and that 
disability either had its onset in service or is the result 
of a disease or injury incurred in service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection 
may be granted for any disease diagnosed after discharge when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Under the provisions of 38 C.F.R. § 3.102, when, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, such doubt 
will be resolved in the favor of the claimant.  Reasonable 
doubt is doubt which exists because of an approximate balance 
of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990).

Service medical records show that the veteran had multiple 
blood pressure readings that were slightly high.  He has not 
had ongoing treatment for hypertension, yet he has had 
elevated readings noted since service.  During a VA 
examination dated in August 1996, hypertension was diagnosed.  
The examiner noted that it antedated service based on tests 
in 1986 showing elevated readings.  However, the Board notes 
the veteran's service dates included that time period.  

As directed by the Board's November 2000 remand, the veteran 
was afforded a VA examination in order to ascertain the 
likelihood that any current hypertension was related to any 
of the blood pressure readings or other manifestations of 
hypertension, if any, shown in service.  A report of that VA 
examination dated in March 2003 reflects that the examiner 
thoroughly reviewed the veteran's claims folder.  The 
examiner noted he found several blood pressure readings, some 
of which were normal, some borderline elevated.  It was noted 
that the veteran denied having high blood pressure or 
treatment for the same prior to service.  He noted that he 
was not currently on medication and that current symptoms 
included dizziness when he stood up suddenly.  He had no 
history of smoking.  Blood pressure during the examination 
was between 140/90 and 145/90.  The examiner advised the 
veteran to see a doctor for his blood pressure and to keep 
track of it.  The assessment was borderline hypertension.  
The examiner opined that the veteran as likely as not had 
borderline hypertension in service.  The current hypertension 
was as likely as not a continuation of the same condition 
that started during service.  

In an addendum dated in April 2003, the examiner further 
stated that the veteran had normal and slightly elevated 
blood pressure readings in service, but none that would be 
considered essential hypertension.  However, he now had 
essential hypertension.  Essential hypertension was quite 
often preceded by blood pressure elevations and periods of 
blood pressure normalcy.  This was referred to as blood 
pressure lability.  The examiner noted that lability did not 
always lead to hypertension, and as such to say the veteran's 
current hypertension was caused by or began in service would 
be speculation.  

Although the comments offered by the VA examiner in March 
2003, and in his addendum the following month, are somewhat 
conflicting, it is not felt that it would be in the veteran's 
best interest to further delay the proceedings in reaching a 
determination in the matter by again remanding the case to 
obtain clarification.  

The March 2003 VA examination report reflects the opinion of 
the examiner that the essential hypertension is as likely as 
not related to the elevated blood pressure readings in 
service.  In the April 2003 addendum the examiner commented 
that the veteran had a current diagnosis of essential 
hypertension.  Furthermore, although the examiner qualifies 
his opinion in the addendum somewhat, the opinion still 
indicates, overall, the evidence is evenly balanced as to 
whether the current hypertension is related to the initial 
borderline readings in service.  

The Board may adopt a medical expert opinion where the expert 
has provided reasons and bases for an opinion and has fairly 
considered the material evidence of record that appears to 
support an veteran's position.  See Wray v. Brown, 7 Vet. 
App. 488, 493 (1995); see also Miller v. West, 11 Vet. App. 
345, 348 (1998) (medical opinions must be supported by 
clinical findings in the record) and Bielby v. Brown, 7 Vet. 
App. 260, 268 (1994) (an independent medical opinion, at a 
minimum, must review a claimant's file as to military service 
and medical conditions while in service; otherwise, the 
opinion is considered uninformed and valueless on the issue 
of causation).  The Board is satisfied that the recent VA 
medical opinion, based on thorough review of all the evidence 
in the claims folder, may be accepted as sufficiently 
persuasive evidence supporting the veteran's claim that he 
currently suffers from essential hypertension that cannot be 
disassociated from his relatively extended period of service.  
All material factors were addressed in the VA opinion, 
particularly the medical records during service.  The Board, 
of course, is not free to reach its own medical conclusions, 
but must assess the credibility of evidence, including expert 
medical opinions, and determine the weight to be given to the 
evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
It has weighed all the evidence, and finds that there is an 
approximate balance of positive and negative evidence 
regarding the merits of the claim that would gives to a 
reasonable doubt in favor of the veteran.  Accordingly, the 
benefit-of-the-doubt rule is applicable, and service 
connection for hypertension is granted.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for hypertension is granted.  



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

